         Case 7:20-cv-00077 Document 28 Filed on 11/20/20 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        November 20, 2020
                             UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:20-cv-00077
0.227 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; JORGE            §
MONTALVO; and ELSA MONTALVO, §
                                      §
      Defendants.                     §

                                       FINAL JUDGMENT

           The Court hereby renders final judgment in this case in accordance with Federal Rule of

Civil Procedure 54. Having granted the parties’ joint stipulation and motion to establish and

disburse just compensation and close this case,1 the Court GRANTS and ORDERS the

following:

           The United States possesses a road and utility easement over the Subject Property,

specifically tract RGV-RGC-R1107E as described in the United States’ Schedules C and D,

approximately 0.227 acres of land located in Starr County, Texas. 2 The road and utility easement

is specifically a perpetual non-exclusive and assignable easement and right-of-way in, on, over,

under and across the Subject Property for the location, construction, operation, maintenance,

alteration and replacement of a road and aboveground and underground utility lines and

appurtenances thereto; together with the right to trim, cut, fell and remove any vegetative or

structural obstacles that interfere within the right-of-way; subject to existing easements for public


1
    Dkt. No. 27.
2
    Dkt. No. 1.


1/3
         Case 7:20-cv-00077 Document 28 Filed on 11/20/20 in TXSD Page 2 of 3




roads and highways, public utilities, railroads and pipelines; reserving however, to the owners,

their heirs and assigns, the right to use the surface of such land as access to their adjoining land

or for any other use consistent with its use as a road. The United States must use the road and

utility easement to construct, install, operate, and maintain a border security tower, roads,

fencing, vehicle barriers, security lighting, cameras, sensors, and related structures designed to

help secure the United States/Mexico border within the State of Texas. The United States is

entitled to immediate possession of the described road and utility easement and all individuals or

entities must immediately surrender or subordinate their activities to the extent they interfere

with or are inconsistent with the United States’ easement.

           Three hundred ten dollars ($310), together with any interest earned while on deposit,3 is

just compensation for the foregoing taking and satisfies any claims of whatever nature by the

Defendants against the United States for the taking. The amount shall be subject to all taxes,

liens, encumbrances, and charges of whatever nature existing against the interests in the Subject

Property at the time the easement vests in the United States, and all such real estate taxes, liens,

encumbrances, and charges of whatever nature shall be deductible from this amount. The Clerk

of the Court is ORDERED to disburse the full amount of just compensation on deposit in the

Court’s registry,4 together with any interest, to Jorge Montalvo and Elsa Montalvo.

           In the event that any other party is ultimately determined by a court of competent

jurisdiction to have any right to receive compensation for the interest in the property taken in this

proceeding, Defendants Jorge Montalvo and Elsa Montalvo shall refund into the registry of the

Court the compensation distributed by this final judgment, or such part thereof as the Court may

direct, together with interest thereon at an annual rate provided in 40 U.S.C. § 3116 from the date


3
    See 40 U.S.C. § 3116.
4
    See Dkt. No. 6.


2/3
               Case 7:20-cv-00077 Document 28 Filed on 11/20/20 in TXSD Page 3 of 3




         of Defendants’ receipt of just compensation to the date of repayment into the registry of the

         Court.

                  This final judgment is binding on the heirs, trustees, executors, administrators, devisees,

         successors, assigns, agents, and representatives of Defendants. Defendants shall not appeal this

         final judgment. Jorge Montalvo and Elsa Montalvo shall save and hold harmless the United

         States from all claims or liability resulting from any unrecorded leases or agreements affecting

         the interest in the Subject Property as of April 10, 2020. Each party is to bear its own fees and

         costs. Any relief not expressly granted in this final judgment is hereby DENIED. This is a final

         judgment for which execution may issue as allowed by law. The Clerk of the Court is instructed

         to close this case.

                  IT IS SO ORDERED.

                  DONE at McAllen, Texas, this 20th day of November 2020.


                                                           ___________________________________
                                                                        Micaela Alvarez
                                                                   United States District Judge




Kathy Nguyen
 11/20/20




         3/3
